                                                                                    12/30/2019
                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION


 TODD COPENHAVER and AMBER                            CV 19-71-BLG-SPW-TJC
 COPENHAVER,

                        Plaintiffs,                   ORDER DENYING
                                                      DEFENDANT’S MOTION
 vs.                                                  FOR PRO HAC VICE
                                                      ADMISSION
 CAVAGNA GROUP S.p.A. OMECA
 DIVISION, AMERIGAS PROPANE,
 L.P., ALBERTSONS COMPANIES,
 INC., and DOES 1-10,
                  Defendants.


          Defendant Cavagna Group, moves for the admission of Frank J. Ciano to

practice before this Court in this case with Calvin J. Stacey to act as local counsel.

(Doc. 31.)

          The Court notes that Defendant failed to adhere to Local Rule 7.1(c), which

states:

          (1) The text of the motion must state that the other parties have been
          contacted and state whether any party objects to the motion.
          ...

          (2) When a motion is unopposed, the word “unopposed” must appear in the
          title of the motion.

          Adherence to this local rule allows the Court, and often the parties, to handle

matters more expeditiously. Compliance with the local rule is required.
      Second, pro hac vice admission is governed by D. Mont. L.R. 83.1(d), which

provides in pertinent part that the applicant must state whether the applicant has

even been held in contempt, otherwise disciplined by any court for disobedience to

its rules or orders, or sanctioned. Defendant has indicated that the applicant has

never been held in contempt, otherwise disciplined, or sanctioned, but disclosed a

grievance filed with the State of Connecticut. (Doc. 31-1 at ¶ 6.) See L.R.

83.1(d)(3)(G). The Court notes that the applicant intended to enclose a copy of the

grievance complaint and his response, as well as a copy of the Order dismissing the

complaint, but did not enclose the documents.

      Accordingly, IT IS HEREBY ORDERED that Defendant’s motion to admit

Frank J. Ciano pro hac vice is DENIED without prejudice. Defendant may

resubmit the motion, provided opposing counsel is contacted and the resubmitted

motion states whether any party objects, and intended documents are filed

therewith.

      DATED this 30th day of December, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
